                                   1   James J. Pisanelli, Esq., Bar No. 4027
                                       JJP@pisanellibice.com
                                   2   Debra L. Spinelli, Esq., Bar No. 9695
                                       DLS@pisanellibice.com
                                   3   M. Magali Mercera, Esq., Bar No. 11742
                                       MMM@pisanellibice.com
                                   4   Emily A. Buchwald, Esq., Bar No. 13442
                                       EAB@pisanellibice.com
                                   5   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   6   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   7   Facsimile: 702.214.2101

                                   8   Attorneys for Caesars Entertainment
                                       Operating Company, Inc.
                                   9
                                                                  UNITED STATES DISTRICT COURT
                                  10
                                                                            DISTRICT OF NEVADA
                                  11
                                       AERODYNAMICS INCORPORATED, a                         CASE NO.: 2:15-cv-1344-JAD-BNW
400 SOUTH 7TH STREET, SUITE 300




                                  12   Michigan corporation; ADI HOLDINGS
   LAS VEGAS, NEVADA 89101




                                       COMPANY, INC., a Georgia corporation,
                                  13                                                        STIPULATION AND [PROPOSED]
      PISANELLI BICE




                                                              Plaintiffs,                   ORDER EXTENDING TIME TO
                                  14   vs.                                                  RESPOND TO PLAINTIFFS' MOTION
                                                                                            FOR VOLUNTARY DISMISSAL
                                  15   CAESARS ENTERTAINMENT                                WITHOUT PREJUDICE OF VIA
                                       OPERATING COMPANY, INC., a Delaware                  AIRLINES, INC. (ECF NO. 320)
                                  16   corporation; STEVEN MARKHOFF, an
                                       individual; INTERNATIONAL                            (FIRST REQUEST)
                                  17   MANAGEMENT SOLUTIONS LLC, a
                                       Delaware corporation; VIA AIRLINES, INC.,
                                  18   a Colorado corporation; VIA AIR, LLC, a                    (ECF No. 322)
                                       Delaware corporation; and AMOS VIZER, an
                                  19   individual,

                                  20                          Defendants.

                                  21
                                  22          Plaintiffs Aerodynamics Incorporated and ADI Holdings Company, Inc. (collectively
                                  23   "Plaintiffs") by and through their undersigned counsel, and Defendants Caesars Entertainment
                                  24   Operating Company, Inc. ("Caesars"); Steven Markhoff and International Management Solutions,
                                  25   LLC (collectively "Markhoff"); and Via Air, LLC and Amos Vizer (collectively "Via" or the "Via
                                  26   Entities"), by and through their undersigned counsel, hereby state as follows:
                                  27          1.      On November 26, 2019, Plaintiffs filed their Motion for Voluntary Dismissal
                                  28   without Prejudice of Via Airlines, Inc. (ECF No. 320) (the "Motion to Dismiss");

                                                                                        1
                                   1           2.      The current deadline to respond to the Motion to Dismiss is Tuesday, December 10,

                                   2   2019;

                                   3           3.      The Parties have agreed to modify the briefing schedule to allow Caesars, Markhoff,

                                   4   and the Via Entities a brief extension, until Friday, December 13, 2019, to file their responses to

                                   5   the Motion to Dismiss.

                                   6           In light of the foregoing, the Parties STIPULATE AND AGREE, subject to this Court's

                                   7   approval, as follows:

                                   8                1. That the time for Caesars, Markhoff, and the Via Entities to respond to the Motion

                                   9   to Dismiss shall be extended;

                                  10                2. Caesars, Markhoff, and the Via Entities shall have up to and including Friday,

                                  11   December 13, 2019 to respond to the Motion to Dismiss.
400 SOUTH 7TH STREET, SUITE 300




                                  12
   LAS VEGAS, NEVADA 89101




                                  13   Dated this 9th day of December 2019                  Dated this 9th day of December 2019
      PISANELLI BICE




                                  14   PISANELLI BICE PLLC                                  BUCHALTER, a Professional Corporation

                                  15   By: /s/ M. Magali Mercera                            By: /s/ C. Dana Hobart
                                       James J. Pisanelli, Esq., Bar No. 4027               C. Dana Hobart, Esq. (CA SBN: 125139)
                                  16   Debra L. Spinelli, Esq., Bar No. 9695                1000 Wilshire Boulevard, Suite 1500
                                       M. Magali Mercera, Esq., Bar No. 11742               Los Angeles, CA 90017
                                  17   Emily A. Buchwald, Esq., Bar No. 13442
                                       400 South 7th Street, Suite 300               HEJMANOWSKI &MCCREA
                                  18   Las Vegas, NV 89101                           Paul Hejmanowski, Esq., Bar No. 94
                                                                                     Charles McCrea, Esq., Bar No. 04
                                  19   Attorneys for Caesars Entertainment Operating 520 South Fourth Street, Suite 320
                                       Company, Inc.                                 Las Vegas, NV 89101
                                  20                                                 Telephone: 702.834.8777
                                                                                     Fax: 702.834.5262
                                  21
                                                                                            Attorneys for Plaintiffs
                                  22   ///

                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                        2
                                   1   Dated this 9th day of December 2019                Dated this 9th day of December 2019

                                   2   BROWNSTEIN HYATT FARBER SCHRECK, LLP               BITMAN O'BRIEN & MORAT, PLLC

                                   3   By: /s/ Troy P. Domina                             By: /s/ Ronnie J. Bitman
                                       Frank M. Flansburg III, Esq., Bar No. 6974         Ronnie J. Bitman, Esq., FL Bar No. 744891
                                   4   Troy P. Domina, Esq., Bar No. 13862                (admitted pro hac vice)
                                       100 North City Parkway, Suite 1600                 255 Primera Blvd., Suite 128
                                   5   Las Vegas, NV 89106                                Lake Mary, FL 32746

                                   6   Attorneys for Defendants Steven Markhoff and       Matthew T. Dushoff, Esq., Bar No. 4975
                                       International Management Solutions LLC             KOLESAR & LEATHAM
                                   7                                                      400 S. Rampart Blvd., Suite 400
                                                                                          Las Vegas, Nevada 89145
                                   8
                                                                                          Attorneys for Defendants Via Airlines, Inc., Via
                                   9                                                      Air, LLC, and Amos Vizer

                                  10
                                  11
                                                                                    ORDER
400 SOUTH 7TH STREET, SUITE 300




                                  12
   LAS VEGAS, NEVADA 89101




                                              IT IS SO ORDERED that Caesars, Markhoff, and the Via Entities shall have up to and
                                  13
      PISANELLI BICE




                                       including Friday, December 13, 2019, to respond to the Motion to Dismiss.
                                  14
                                  15
                                  16                                       UNITED STATES DISTRICT JUDGE

                                  17                                       DATED: December 9, 2019.

                                  18
                                                                           CASE NO. 2:15-cv-1344-JAD-BNW
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                      3
